Citation Nr: 1504188	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-46 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service connected disability.

3.  Entitlement to a compensable evaluation for residuals of a fractured right fifth metacarpal.

4.  Entitlement to a compensable evaluation for residuals of a fractured right great toe.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).

6.  Entitlement to an evaluation in excess of 30 percent, from August 22, 2008, and in excess of 50 percent from July 9, 2010, for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1979, and from February 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue(s) of  entitlement to service connection for sleep apnea, as well as entitlement to an initial evaluation in excess of 10 percent for residuals of a TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disorder of the cervical spine was not diagnosed during either period of active service, or within one year of the Veteran's second period of active duty; and competent evidence has not suggested a link.

2.  Residuals of a fractured right fifth metacarpal, do not manifest with ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, and the Veteran's finger is intact (or not amputated).

3.  Residuals of a fractured right great toe, are manifested by pain, relieved by rest, tolerated when walking without medication.  The right great toe disability does not approximate a moderately-severe foot injury, and the Veteran's right toe disability is not equivalent to amputation of that appendage.

4.  The evidence of record demonstrates very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire appellate period.  


CONCLUSIONS OF LAW

1.  A disorder of the cervical spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for a compensable rating for residuals of a fractured right fifth metacarpal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5156, 5227 (2014).

3.  The criteria for a compensable rating for residuals of a fractured right great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5281, 5284 (2014).

4.  From August 22, 2008, through July 8, 2010, the criteria for an evaluation of 50 percent for migraine headaches, which is the maximum schedular evaluation, have been met; the criteria for an evaluation in excess of 50 percent for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009.  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2008, December 2008, January 2009, April 2009, and June 2009 of the criteria for establishing service connection and increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO for each issue.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to include records from the Social Security Administration (SSA), to the extent available.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a May 2011 VA examination report discussed all applicable medical principles and medical treatment records relating to each increased rating issue discussed herein, and the opinions therein are considered adequate upon which to decide the claims at issue.  

While a VA medical opinion was not provided with regard to the Veteran's cervical spine claim, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that the his cervical spine disability either began during or was otherwise caused by his military service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

In August 2014, the Veteran's representative asserted that the VA examiners had not adequately addressed the Veteran's service connected conditions on appeal.  However, no specifics were provided as to what "additional functional limitations" were not fully acknowledged.  As to the increased rating claim for the right fifth finger, the Veteran is in receipt of the maximum (albeit non-compensable) rating for this disability, and as such additional limitation of motion for that finger alone would not warrant a higher rating in any case.  As to the right great toe, the May 2011 examiner specifically noted the Veteran's reports of pain and weakness, and incapacitating episodes are not germane to the rating criteria in any way.  As to headaches, once again, the Veteran is currently in receipt of the maximum rating.  To the extent that his representative has argued that extra-schedular consideration is appropriate, that argument is discussed in detail below.  Further reasons for examination inadequacy were not provided.  Therefore, as to the issues decided herein, the Board finds that there is no indication that further examination would help to substantiate any claim.  Of note, the Board is remanding the TBI issue in recognition of the possibility that an additional VA examination could be beneficial. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claims that a chronic cervical spine disorder is etiologically-related to his periods of active service.  Specifically, he contends that degenerative disc disease (DDD) and degenerative joint disease (DJD) are processes that took years to develop.  He argues that Military Police occupational training in the art of unarmed defense was the probable starting point for this issue.  He further noted that he had no family history for arthritis, and that previously-service-connected arthritis in other joints developed at injury sites.  In contrast, he reported no arthritis in load-bearing joints without any history of trauma.  See Statement, August 2009.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection.

At the outset, the Board notes that the Veteran has been diagnosed with DJD, DDD, and mild stress-related changes to the cervical spine.  See VA examination report, May 2011.  As such, the first element of Hicks has been satisfied for this claim, in that the Veteran has a current diagnosis for his claimed disorder.  

Turning to the second element, the Veteran's service treatment are silent as to complaints, treatment, or diagnosis for any cervical spine disorder, chronic or otherwise.  While these records are replete with lumbar complaints, there is no notation as to any neck problem.  In fact, x-ray evidence from December 1992 demonstrated a normal cervical spine.  The Board assigns significant weight to the fact that the Veteran failed to note any neck disorder on his Report of Medical history at the time of either separation, in 1979 and 1994, and no such disorder was found by either medical officer.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Post-service, the Veteran reported for a series of x-rays in October 1995 (within one year of separation from his second period of active duty).  While views of the lumbar spine, left wrist, and left ankle were obtained, cervical x-rays were not taken because the Veteran had not file a claim for this issue.  In February 1995, he claimed entitlement for disorders of the left elbow, left shoulder, and left wrist.  A cervical spine claim was not filed.  During an extensive VA examination in October 1995, the Veteran did not report any symptoms associated with his neck.

In fact, the first reports of cervical spine complaints of record begin in 2009, more than 14 years following the Veteran's most recent separation from service.  At that time, he reported with neck pain and associated radiculopathy.  A January 2009 CT scan found no evidence of fracture.  A February 2009 MRI revealed multi-level degenerative changes, most prominent at C4-5, resulting in an impingement of the right C5 nerve root.  There was a mild loss of intervertebral disc signal at C2-3, and C3-4.  However, no link to either period of active service was suggested.

During a May 2011 VA examination, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy.  There was tenderness, but the area was not ankylosed.  A muscle examination was normal.  No etiological opinion was offered at that time. 

VA outpatient reports from April 2012 to January 2013 noted repeated treatment for  DDD and DJD of the cervical spine.  It was noted that an April 2009 CT scan again showed no acute fracture (or subluxation) in that area.  The examiners did not provide a nexus opinion, and there is no evidence that the Veteran claimed a relationship to service during that course of treatment.

As to the Veteran's assertions that his neck disorders began in combat training in active service, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report neck pain which began in service, however, he is not competent to state that the cause of his current conditions is in any way related to an in-service incident.  This fact is bolstered by the absence of a chronic, in-service  neck disorder at any time (to include each separation), a normal cervical spine study during service, and his failure to file a claim within one year after his second period of active duty (at a time when several other orthopedic claims were filed).  The lack of a cervical spine diagnosis of record for well over a decade following separation provides further evidence against the current claim.

Here, the medical evidence of record has failed to even suggest that the Veteran's cervical spine disability is the result of his military service.  The Veteran's private provider, who identified these neck issues at the beginning of 2009, failed to provide any indication that the neck disability might have either begun during or been otherwise caused by his military service a positive opinion.  Further, and as established above, the Veteran is not competent to diagnose, or provide an etiological opinion, for any such disorder.  Instead, post-service medical records only provide evidence against this claim, as each condition was diagnosed more than 14 years after separation, with no medical opinion of record linking the onset or etiology of any cervical spine condition to the Veteran's military service.  

The Veteran has suggested, such as at his May 2011 VA examination, that his neck pain began in 1994.  However, such a contention is outweighed by his specific failure to identify any neck problems on his medical history survey completed in November 1994 in conjunction with his separation physical.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Of note, the Veteran did identify a number of orthopedic problems at this time, suggesting that if he had been experiencing neck problems at this time, he would have reported them, given his inclination towards reporting orthopedic problems at that time.
 
It is also noted that while the Veteran did experience trauma to his head in a November 1994 fall, which he attributes his cervical spine disability, the fact remains that the service treatment records describing the post-fall treatment found that there were no neck problems at that time, and that the Veteran's neck was supple, thus implying that the neck was not implicated in the fall.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is therefore against this claim, and as such it must be denied.  

Increased Ratings

The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, while the RO established distinct time periods wherein the Veteran's headache disability on appeal resulted in symptoms that warrant a staged rating, the Board has determined that a staged rating is not necessary in this case, as explained in detail below.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2014).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Residuals of a Fractured Right Fifth Metacarpal

In this case, the Veteran has claimed that residuals of a fractured right fifth metacarpal, are more severe than currently rated.  The Veteran's service-connected residuals of a right fifth metacarpal fracture are currently rated under Diagnostic Code 5227.  Per Diagnostic Code 5227, limitation of motion of the fifth finger is to be non-compensably rated.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated non-compensable.  38 C.F.R. § 4.71a.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the fifth finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156. 

In conjunction with his claim for an increased evaluation, the Veteran was first provided a VA/QTC examination in May 2009.  At that time, he reported constant pain which at times radiated to his wrist and ring finger (at worst).  The pain was described as aching, sharp, and cramping and was relieved by ice/moist heat.  During flare-ups, the Veteran was able to function with medication.  He reported that he was unable to use stretching, striking, or vibrating tools.  The bone condition had never been infected, and the Veteran had never been hospitalized as a result of this disability.  

The Veteran was able to tie his shoelaces, fasten buttons, and pick up/tear a piece of paper without difficulty.  On examination, the right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was 0 cm for each finger.  The same was true for the pad of the right thumb.  Joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Hand strength was within normal limits, as were x-ray findings.  There was no finding of ankylosis, and there was no pain on repetitive use.  His occupation was affected by the limited use of tools in his right hand.

During the most recent VA examination in May 2011, examination did not reveal a decrease in hand strength with regard to pulling, pushing, or twisting.  Dexterity was not affected for probing, writing, touching, or expression.  There was no deformity of any digit.  There was no finding of ankylosis.  There was no gap between the thumb and the tip of any finger of the right hand.  Range of motion was within normal limits, even with repetitive motion.  Such was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no objective evidence of pain.  

Based on the evidence of record, the Board finds that a compensable rating for residuals of a right fifth finger fracture is not warranted.  As outlined above, the governing criteria provide for a compensable rating for a fifth finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the fifth finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  Deformity was not noted, and no functional limitation has been demonstrated at any time.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted. 

The Board has considered whether an increased disability rating is warranted for the Veteran's residuals of a right fifth metacarpal fracture disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45, and per the Court's holding in DeLuca.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a non-compensable rating for finger disability under Diagnostic Code 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  Therefore, a compensable schedular rating is denied.

Residuals of a Fractured Right Great Toe

The Veteran's right great toe is currently evaluated pursuant to Diagnostic Code 5284.  The Board notes that the Veteran is in receipt of a separate, compensable disability, pursuant to the same code, for Achilles tendonitis of the right foot.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  In light of such argument, the Board has considered whether a higher rating is warranted for the Veteran's right great toe disability under Diagnostic Code 5284.  However, as the impairment caused by the great toe is already considered within the grant for Achilles tendonitis of the right foot, the Board must look to see if a rating in excess of 10 percent would be warranted, or in the alternate, a separate, compensable rating pursuant to an additional code.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, the Veteran was first afforded a VA examination in conjunction with his claim in September 2008.  At that time, he reported pain in the right great toe occurring twice per day (each time for less than three hours).  The pain traveled into his foot and ankle.  He reported pain of 6/10.  The pain was squeezing, burning, aching, sharp, and cramping.  Pain was elicited by physical activity and relieved by rest.  During flare-ups, he was able to function without medication.  The bone was never infected, and he was never hospitalized as the result of this disability.  He did not receive treatment for his right great toe.

With regard to his other service connected right foot disability, it was noted that the Veteran experienced pain, weakness, swelling, and fatigue at rest.  At that time of pain, he was able to function without medication.  There was no weakness at rest.  When walking, he reported pain, weakness, swelling, and fatigue.

Most recently, in May 2011, the Veteran reported constant, crushing pain in the right great toe.  Again, the pain level was estimated at 6/10.  He was able to function without medication during times of pain.  At rest, he reportedly experienced pain, stiffness, and fatigue.  He also experienced swelling with standing or walking.  The bone was never infected, and the Veteran was never hospitalized for this disability.  He was treated with orthotics, and it was noted that he was only able to walk 25 feet without pain.

Taking this evidence into account, the Board finds that a higher rating is not warranted under Diagnostic Code 5284, as the Veteran's right toe does not lead to an overall right foot disability that is moderately-severe in nature.  As noted, assigning an additional evaluation of 10 percent under this Diagnostic Code would lead to pyramiding, as the Veteran's right great toe is already considered in the existing evaluation of 10 percent for a separate right foot disability.  While the Veteran reports pain and weakness in the toe and foot, and swelling when walking, he was able to ambulate without medication.  Pain was relieved by rest.  He was never hospitalized as a result of this disability.  As such, the Board does not find that a moderately-severe right foot injury exists at present.

The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Board has reviewed applicable codes in relation to the Veteran's functional impairment associated with the Veteran's service-connected right great toe.  Pursuant to Diagnostic Code 5280, a 10 percent rating considers the amputation of the great toe.  In this regard, there is no indication of a loss of balance (which would result from the amputation of such toe), nor is there indication that the Veteran's right great toe is so painful, or lacks such functionality, as to be equivalent to an amputation.  Thus, a different or separate rating under Diagnostic Code 5280 is not for consideration, and an additional rating of 10 percent pursuant to Diagnostic Code 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions.  Id., 38 C.F.R. 
§ 4.14.

Accordingly, a compensable schedular rating for the Veteran's service connected right big toe disability is denied.

Migraine Headaches

In this case, the Veteran's migraine headaches are rated pursuant to Diagnostic Code 8100.  Prior to July 10, 2010, the Veteran's headaches have been assigned a rating of 30 percent, and a rating of 50 percent has been assigned thereafter.  Under this Diagnostic Code, migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Diagnostic Code 8100 (2014).  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Turning to the evidence of record, at a September 2008 VA/QTC examination it was noted that the Veteran experienced headaches around the right temple, with light sensitivity and nausea, but without vomiting.  When headaches occurred, he was able to go to work but required medication.  He reported experiencing headaches an average of three times per month, lasting four hours.  During flare-ups, the ability to perform daily functions was limited as the result of blurring and loss of concentration.  Headaches were treated with aspirin and rest.

A private report from January 2009 noted the Veteran's report of 2-3 severe headaches per week.  Private treatment reports from January through April of 2009 demonstrate chronic migraine headaches treated with prescription medication.  

VA outpatient reports during the appellate period reveal continuous treatment for migraine headaches.  In December 2009, he reported a chronic, daily headache, as well as a migraine headache 2-3 times per week (generally lasting 2-5 hours).  Symptoms were noted to be atypical.  In January 2010, the Veteran reported constant, right-sided headache pain without relief through treatment.  Periodic flare-ups were reported in June 2010.

During a May 2011 VA examination, the Veteran reported migraines 2-4 times per week.  When headaches occurred, he was unable to perform any activity.  He described the pain as 8/10.  

A VA outpatient report from May 2012 indicated a pain level of 5/10 every day, with constant pain on the right side and periodic flares to migraine intensity.

Based on this evidence, the Board, viewing the evidence in the light most favorable to the Veteran, has determined that a 50 percent evaluation was warranted for the entire appellate period.  During each examination, the Veteran reported the onset of migraine headaches at a greater frequency than once per month (the frequency contemplated by a rating of 30 percent).  While it is not evident that the Veteran's disability rises to the level of 50 percent until January 2009, as he was able to continue working prior to that time, the Board finds that the Veteran should be awarded the higher rating during his period.  See 38 C.F.R. § 4.7 (2014).  His headaches ranged from three times per month to three times per week during this period, and the evidence does demonstrate severe economic adaptability by December 2009.  As such, a rating of 50 percent has been assigned for the entire period, which is the maximum schedular rating for migraine headaches.  Entitlement to an extra-schedular rating for this disability will be discussed in the following section.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for any issue in this case, to include migraine headaches for which the Veteran has argued that the schedular criteria are inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected headaches are adequate in this case.  As an initial point, the rating assigned directs VA to consider all of the headache related symptomatology, and then consider whether it caused severe economic inadaptability.  As such, the schedular rating that is assigned has necessarily considered all of the headache related symptomatology.  

With regard to the toe and finger disabilities, it could be argued that the schedular rating criteria that have been assigned do not fully contemplate the Veteran's symptomatology, and to that extent the Board must consider whether claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  As an initial point, there has been no allegation that there is anything unique or unusual about either the finger or toe disabilities.  Moreover, there has not been any showing that either disability has resulted in either hospitalization, or in marked interference with employment.  It is true that the Veteran does not appear to be working, but the record does not suggest that this is on account of his toe or finger disabilities.  As such, referral for extraschedular consideration is not warranted.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board notes that the Veteran specifically alleged that he is unemployable on account of  his various disabilities, and the RO denied the claim due to mootness.  That is, the Veteran is in receipt of the maximum combined schedular rating for his disabilities, and he is also in receipt of special monthly compensation for erectile dysfunction and PTSD.  Thus, while the Veteran's representative has argued that migraine headaches should be afforded extra-schedular consideration on account of economic inadaptability, such is already considered within the Veteran's assigned rating, and the Veteran is in receipt of the maximum schedular rating in addition to special monthly compensation.  Of note, the representative did not argue that the Veteran's headaches alone preclude employment.  Thus, the Board finds that further discussion Rice is not necessary at this time.  

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Save for the grant of a 50 percent evaluation for migraine headaches prior to July 9, 2010, the preponderance of the evidence is against the Veteran's claims, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a disorder of the cervical spine is denied.

A compensable evaluation for residuals of a fractured right fifth metacarpal, is denied.

A compensable evaluation for residuals of a fractured right great toe, is denied.

An evaluation of 50 percent, but no higher, for migraine headaches from August 22, 2008 through July 8, 2010, is granted; an evaluation in excess of 50 percent for migraine headaches is denied, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Turning to the remaining issues on appeal, the August 2014 Appellant's Brief indicates that the Veteran's TBI residuals, specifically cognitive impairment and pain, have increased since the most recent VA examination in May 2011.  The Veteran's representative also argued that this examination was inadequate, in that the Veteran's functional limitations were not fully acknowledged by the examiner.  To that end, VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examination must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   The Board therefore finds that the Veteran should be afforded a new VA examination to ascertain the current symptoms associated with his service-connected TBI residuals.

As to the Veteran's claim for entitlement to service connection for sleep apnea, his representative also argued that VA examiner failed to address in-service symptomatology.  Although claimed as secondary to service-connected PTSD, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

Here, the Veteran's service treatment records note sleep impairment (in one instance, for a period of two years), on five different occasions (April 1985, twice in August 1988, October 1994, and on separation from his final period of active service in November 1994).  On his November 1994 Report of Medical History, the Veteran indicated "frequent trouble sleeping."  Further, as to the relationship between sleep apnea and his service-connected PTSD, a VA examination has not been provided despite the fact that the Veteran's private provider has suggested that  these two disorders may be associated in March 2009 and May 2009, indicating that PTSD exacerbations interfered with his use of a CPAP machine at night, leading to poor tolerance of this treatment.  It was not clear, however, whether such a problem actually worsened the Veteran's sleep apnea beyond its normal progression.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Taking into account the several references to a sleep disorder during the Veteran's periods of active duty, as well as the statements from his private provider, his claim for service connection for sleep apnea must be remanded for a VA examination so as to determine whether this disorder was incurred in, or is otherwise etiologically-related to, his military career.  The examiner shall also opine as to whether such a disorder was aggravated beyond normal progression by a service-connected disability (PTSD). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assess the etiology of the Veteran's sleep apnea.  A complete rationale should be provided for any opinion expressed.  The examiner should opine as to whether: 

a) It is at least as likely as not (50 percent or greater) that sleep apnea had its onset in service or is otherwise etiologically-related to service?  Why or why not?    

b) It is at least as likely as not (50 percent or greater) that sleep apnea was caused by a service connected disability (to specifically include PTSD).  Why or why not?

c) It is at least as likely as not (50 percent or greater) that sleep apnea was aggravated (i.e. permanently made worse) by any service-connected disability (to specifically include PTSD).  Why or why not?

In so doing, the examiner should consider the suggestions from the Veteran's private doctor in March and May of 2009 that the Veteran's PTSD was exacerbating his sleep apnea. 

2.  The Veteran shall be afforded an additional VA examination to determine the current severity of his TBI residuals.  

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal(s) must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


